767 N.W.2d 442 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Edwin Gregorio LARIO-MUNOZ, Defendant-Appellant.
Docket No. 138416. COA No. 275509.
Supreme Court of Michigan.
July 9, 2009.

Order
On order of the Court, the application for leave to appeal the January 15, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we REINSTATE the ruling of the Kent Circuit Court granting the defendant a new trial. The Court of Appeals erred by finding that the circuit court abused its discretion in deciding to grant the motion for a new trial. People v. Blackston, 481 Mich. 451, 460, 751 N.W.2d 408 (2008). The ruling on the motion did not fall outside the principled range of outcomes. People v. Babcock, 469 Mich. 247, 269, 666 N.W.2d 231 (2003).